NUMBER 13-14-00614-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FRANKLIN JONES,                                                             Appellant,

                                           v.

YOLANDA MARTIN,                                                            Appellees.


                    On appeal from the 36th District Court
                           of Bee County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      Appellant, Franklin Jones, attempts to appeal a judgment entered on August 12,

2014. On October 16, 2014, appellant filed a notice of out of time appeal stating that he

was not notified of the judgment “until sometime in September of 2014.” Appellant is
seeking additional time to file the notice of appeal, because he received late notice of the

judgment.

       Accordingly, this appeal is ABATED and REMANDED to the trial court for further

proceedings in accordance with Texas Rule of Civil Procedure 306a. See TEX. R. CIV.

P. 306a(4),(5).   The trial court is directed to forward a supplemental clerk’s record,

including any orders rendered, and a supplemental reporter’s record, if such is necessary,

to this Court within thirty (30) days of the date of this order, or to notify this Court within

such period indicating a date by which the trial court can comply.



                                                   PER CURIAM

Delivered and filed the
30th day of October, 2014.




                                              2